Citation Nr: 1645410	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  14-22 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-connected lumbosacral strain with degenerative arthritis (back disability).


REPRESENTATION

Veteran represented by:	Veronica Lira, Agent 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel

INTRODUCTION

The Veteran served on active duty from September 1985 to September 1989. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision.

In December 2014, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing has been associated with the claims file.

The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the Veterans Law Judge (VLJ)/Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing.  Additionally, it is clear from the Veteran's testimony that he had actual knowledge of the elements that were lacking to substantiate his claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In March 2016, the issue of entitlement to an increased rating for a service-connected back disability, as well as the issues of entitlement to service connection for a left and a right foot disorder, were remanded for further development.  All development related to the Veteran's claim for an increased rating for his service-connected back disability was conducted, to specifically include requesting pertinent medical records and ordering a new VA examination. 

With regard to the Veteran's left and right foot disorder claims, the RO granted service connection for left foot fibroma status post fibroma incision with calcific tendinopathy, calcaneal spur, and for right foot fibroma with accessory navicular bone in an August 2016 rating decision.  This decision was a complete grant of benefits with respect to the issues of service connection pertaining to the left and the right foot.  See Grantham v. Brown, 114 F.3d 1156   (Fed. Cir. 1997).  Therefore, the issues of entitlement to service connection for a left foot and a right foot disorder are no longer on appeal before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDING OF FACT

The preponderance of the evidence reflects that the Veteran's service-connected back disability manifests with forward flexion to no less than 40 degrees and complaints of pain, with no evidence of ankylosis or radiculopathy.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for the Veteran's service-connected lumbosacral strain with degenerative arthritis are not met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Codes 5237, 5242 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).
	
Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VCAA letters dated in April 2009 and May 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2015); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  These letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, these letters described how appropriate disability ratings and effective dates were assigned.
 
The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant post-service medical records are in the file.  In March 2016, the Veteran was sent a letter requesting that he submit an Authorization and Consent to Release form for records from Westside Healthcare Center.  The Veteran did not submit such a form.  As such, the Board finds that all relevant records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

The Veteran was most recently provided VA examinations which addressed his back disability in July 2016.  There is no objective evidence indicating that there has been a material change in the severity of this service-connected disability since he was last examined.  See 38 C.F.R. § 3.327(a) (2015).  The Board finds this examination report to be thorough and consistent with contemporaneous medical records.  The examination in this case is adequate upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2015).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disabilities in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

1.  Entitlement to a rating in excess of 20 percent for service-connected back disability.

In a July 2009 rating decision, the RO continued a 20 percent evaluation for service-connected back disability.  The Veteran is seeking a higher rating.  He was rated under Diagnostic Code 5237 which pertains to lumbosacral strain, and his disability was generally characterized as "back injury."  During the course of this appeal, the service-connected condition was more specifically characterized as "lumbosacral strain with degenerative arthritis," and the Diagnostic Code was changed to 5242, which is for degenerative arthritis of the spine.

Diagnostic Codes 5242 and 5237 are both rated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  Under the General Formula:
      	A 10 percent rating is assigned for 
      o	The thoracolumbar spine when
?	Forward flexion is greater than 60 degrees but not greater than 85 degrees, or
?	Combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees;
o	Muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or
o	Vertebral body fracture with loss of 50 percent or more of the height.

      	A 20 percent rating is assigned for
      o	The thoracolumbar spine when
?	Forward flexion is greater than 30 degrees but not greater than 60 degrees, or
?	Combined range of motion is not greater than 120 degrees
o	Muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.
 		A 40 percent rating is assigned for
      o	The thoracolumbar spine when
      ?	Forward flexion is 30 degrees or less, or
      ?	Favorable ankylosis of the entire thoracolumbar spine.
	A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.
	A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2). 

The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2).  See also 38 C.F.R. § 4.71a , Plate V.

The Veteran could alternatively be rated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  

The Formula for Rating IVDS Based on Incapacitating Episodes is as follows:

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months ............................ 60 percent

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months .. 40 percent

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months .. 20 percent

With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months ...... 10 percent

For purposes of evaluations under the Formula for Rating IVDS on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  If IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. at Note (2).

The Board has reviewed all relevant post-service medical records, which document complaints of chronic back pain and back spasms, as well as the Veteran's statements and hearing testimony.  Specifically, the Veteran testified at the December 2014 hearing that he experienced back pain and spasms.  The Veteran also underwent VA spine examinations in April 2009, September 2013, and July 2016, which are of record.

Moreover, the Board has reviewed private medical evidence.  Specifically, the Veteran submitted a February 2015 letter from a family nurse practitioner at Westside Healthcare Center and a June 2016 letter from a private physician at AHF El Monte Healthcare Center.  While signed by different healthcare providers, these letters are essentially identical.  In pertinent part, these letters note that the Veteran's upper back mobility is limited, which does not afford him the ability to flex his torso more than 20 degrees. 

Upon review of the claims file, the Board finds that the criteria for a rating higher than 20 percent have not met.  The Board acknowledges that the nearly identically worded February 2015 and June 2016 letters stated that the Veteran was limited to a flexion of 20 degrees.  However, these letters are not accompanied by documentation regarding the testing of the Veteran's ranges of motion.  Moreover, this finding is not supported by the remaining evidence of record.  Specifically, the April 2009 VA examination report noted range of motion as forward flexion at 85 degrees or greater, extension at 25 degrees or greater, right lateral flexion at 20 degrees or greater, left lateral flexion at 20 degrees or greater, and right lateral rotation and left lateral rotation at 20 degrees or greater each.  No additional limitation of motion in degree was noted after repetitive motion testing.  The examination report noted normal gait and spinal contour.  A September 2013 VA examination report showed range of motion as forward flexion at 90 degrees or greater, extension at 30 degrees or greater, right lateral flexion at 30 degrees or greater, left lateral flexion at 30 degrees or greater, right lateral rotation and left lateral rotation at 30 degrees or greater each.  No additional limitation was noted after repetitive motion testing.  The examination report noted guarding and/or muscle spasm which did not result in abnormal gait or spinal contour.  Most recently, the July 2016 VA examination report showed range of motion as forward flexion at 40 degrees, extension at 10 degrees, right lateral flexion at 15 degrees, left lateral flexion at 15 degrees or greater, right lateral rotation and left lateral rotation at 20 degrees each.  Again, no additional limitation was noted after repetitive motion testing.  The examination report noted localized tenderness, which did not result in abnormal gait or spinal contour.  

While the Board acknowledges the private providers' findings that the Veteran's flexion was limited to 20 degrees, the Board ultimately finds that these findings are not supported by documentation pertaining to the Veteran's ranges of motion, and the preponderance of the evidence reflects that the Veteran's flexion was limited to no less than 40 degrees, as documented in the April 2009, September 2013, and July 2016 VA examination reports.  Moreover, the Board finds there is no medical or lay evidence from this time period demonstrating that the Veteran's service-connected lumbar spine disability manifested with ankylosis of any kind, to specifically include favorable or unfavorable ankylosis of the entire spine or of the entire thoracolumbar spine.  VA's regulations define ankylosis as a condition in which all or part of the spine is fixed in flexion or extension.  See also Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (essentially holding that ankylosis is the complete immobility and consolidation of a joint due to disease, injury or surgical procedure).  As such, an evaluation in excess of 20 percent is not warranted under the General Formula for any period of time on appeal.  

With respect to the possibility of assigning a higher rating under 38 C.F.R. §§ 4.40, 4.45, there is no indication in the medical evidence of record, to include the April 2009, September 2013, and July 2016 VA spine examination reports, that any subjective complaints, such as pain, fatigue, incoordination, or weakness, result in additional limitation of function so as to meet the criteria for a higher evaluation.  As noted above, no additional limitation in motion was noted after repetitive motion testing at any of the 3 VA examinations.  As such, an increased rating is not warranted under the Deluca criteria.  

The Board has considered whether a separate evaluation is warranted for any associated objective neurological abnormalities, including, but not limited to bowel or bladder impairment, under an appropriate diagnostic code for any period of time on appeal.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1).

In this regard, no related objective neurological abnormalities were noted in the evidence.  Specifically, the April 2009 VA examination report noted motor and sensory function of the lower extremities within normal limits.  The September 2013 and July 2016 VA examination reports noted no radicular pain or other signs or symptoms due to radiculopathy.  As such, separate evaluations are not available for any associated objective neurological abnormalities.

With regard to applying the Formula for Rating IVDS Based on Incapacitating Episodes, there is no evidence of record documenting physician-prescribed bedrest for the Veteran's lumbar spine disability.  The April 2009 VA examination report specifically noted that there were no signs of lumbar intervertebral disc syndrome.  The September 2013 VA examination report noted no incapacitating episodes over the previous 12 months due to IVDS.  The July 2016 VA examination report noted that the Veteran did not have IVDS of the lumbar spine. Additionally, there is no evidence in the Veteran's medical records documenting physician-prescribed bedrest.  Although he may voluntarily restrict his physical activities when he experiences increased pain, this is not how VA defines an incapacitating episode.  As such, an increased rating is not warranted under the Formula for Rating IVDS Based on Incapacitating Episodes for any period of time on appeal.

In summary, the Board concludes that the preponderance of the evidence is against the claim for an increased rating for the Veteran's service-connected back disability for any period of time on appeal.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  See Hart, supra.

2.  Extraschedular Ratings

Although a case may be referred to the Director, Compensation Service, for consideration of an extraschedular rating, see 38 C.F.R. § 3.321 (b)(1) (2015), referral requires that there be symptoms not contemplated by the rating criteria.  In Yancy v. McDonald, the Court noted that when 38 C.F.R. § 3.321(b)(1) is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed.Appx. 1004 (Fed. Cir. 2007).  Similarly, the Court stated "that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Yancy, 27 Vet. App. at 495; see Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran has not raised this issue through his statements, and the evidence of record does not raise this issue through documentation of symptoms not contemplated by the rating criteria.  As such, the issue of referral to the Director, Compensation Service, for consideration of an extraschedular rating is not currently before the Board for consideration.

In reviewing the Veteran's appeal for an increased rating, the Board has not overlooked the holding of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total disability rating based on individual unemployability (TDIU) can be inferred as part of the original claim for a higher initial rating in certain circumstances.  In a February 2015 statement, the Veteran asserted that he could not work due to back pain, headaches, and his feet.  An October 2016 rating decision granted service connection for a neck condition, headaches, and both feet, and provided the Veteran information on how to submit a claim for TDIU.  This situation is distinguishable from Rice, because the only claim for an increase before the Board is the back condition, yet the Veteran claims the totality of all his now service-connected conditions have affected his ability to work.  Therefore, in the factual and legal circumstances of this case, the Board finds that the issue of TDIU is not reasonably considered part of the pending appeal under Rice.  If the Veteran wishes to claim this benefit, he should submit the forms provided to him by the RO in October 2016. 

Additionally, the Board notes that the Court has held that a claim for an increased rating includes a claim for entitlement to special monthly compensation (SMC) when the criteria for such are raised.  Akles v. Derwinski, 1 Vet. App 118 (1991).  In this case, however, the Veteran has not raised this issue himself through any statements, and the evidence of record does raise this issue, as the percentage rating criteria for entitlement to SMC have not been met.  As such, the issue of entitlement to SMC is not currently before the Board for consideration.  



ORDER

Entitlement to a rating in excess of 20 percent for service-connected lumbosacral strain with degenerative arthritis is denied.


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


